Citation Nr: 1529466	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  10-27 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for hearing loss. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

McBrine, M., Counsel





INTRODUCTION

The Veteran had verified active service from October 1962 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  These issues were remanded for further development in December 2013.  All relevant development having been completed, these claims now return before the Board.

The Board has reviewed the Veteran's Virtual VA file and has considered all of the additional relevant records contained therein in the decision below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that any hearing loss disability was incurred during active service or is causally or etiologically related to any disease, injury, or incident during service.

2. The preponderance of the evidence is against a finding that any tinnitus disability was incurred during active service or is causally or etiologically related to any disease, injury, or incident during service.


CONCLUSIONS OF LAW

1. Hearing loss was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2014).
2. Tinnitus was not incurred in or aggravated by service and is not otherwise etiologically related to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board previously remanded this claim in December 2013 for further development, specifically for a VA examination in March 2014, and these claims were readjudicated in a June 2014 SSOC. Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in July 2009 and January 2010, as well as the prior December 2013 remand, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Continuously during the course of this appeal, the Veteran has been represented by an experienced Veterans Service Organization who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records, and service treatment records, as well as service personnel records, are in the file.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded numerous VA examinations in March 2014, with opinions, discussed in detail below.  Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings which are being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Legal Criteria

The Veteran and his representative essentially contend that he sustained hearing loss and tinnitus due to noise exposure in service, particularly when the ship he was stationed on was being refitted.  For the reasons stated below, the Board will deny this claim, as the preponderance of the current evidence of record indicates that the Veteran's current hearing loss and tinnitus disabilities are not related to service or secondary to, or aggravated by, any service connected disability.

Service connection may be granted for a disability resulting from disease or injury
incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131, 38 C F R §
3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3 303(d).

Direct service connection may not be granted without evidence of a current disability, in service incurrence or aggravation of a disease or injury, and a nexus between the claimed in service disease or injury and the present disease or injury. 38 U.S.C.A § 1112, 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498 506 (1995) affd, 78 F.3d. 604 (Fed Cir 1996).

Service connection for certain diseases, such as neurological disorders, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In July 1966, VA switched from reporting audiometric results using American Standards Association (ASA) units to using International Organization for Standardization (ISO) units; the military followed suit in November 1967.  Since the current definition for a hearing loss disability-found at 38 C.F.R. § 3.385-is based on ISO units, military audiograms from before November 1967 must be converted from ASA to ISO units.  The ASA units are converted to ISO by adding 15 decibels to the finding at 500 Hz, 10 decibels to the findings at 1000 Hz, 2000 Hz, and 3000 Hz, and 5 decibels to the finding at 4000 Hz.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for hearing loss or tinnitus.  In this regard, the Board notes that the evidence of record does not show a diagnosis of hearing loss or tinnitus until 47 years after the Veteran's separation from service, and the only medical etiology opinion evidence of record indicates that it is not likely that the Veteran's current hearing loss and tinnitus are related to service.

Reviewing the relevant evidence of record, a January 1962 pre induction examination noted right and left spoken and whispered voice of 15/15 bilaterally.  Following conversion to ISO units, audiological evaluation showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
10
LEFT
20
15
15
10
5

A further July 1962 preinduction examination again noted hearing was 15/15 to whispered voice in both ears.  A June 1963 annual examination again noted hearing was 15/15 to whispered voice in both ears.  A March 1967 report of separation examination noted hearing was 15/15 to whispered voice and spoken voice in both ears.  None of the Veteran's service treatment records show any complaint of, or treatment for, hearing loss or tinnitus.

The earliest evidence of record showing a diagnosis of hearing loss is from a July 2009 private audio consultation, which showed roughly:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
35
40
50
LEFT
20
25
30
35
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.

An August 2009 report of VA audiology consultation noted that the Veteran reported long standing hearing loss with intermittent bilateral tinnitus, as well as a reported history of noise exposure in service.  Testing revealed a mild to moderately severe high frequency sensorineural hearing loss in the right ear and a mild to severe sensorineural hearing loss in the left ear.  Word recognition scores were excellent bilaterally.  The Veteran was noted to not meet the requirements for amplification at that time, and advised to return in two years for further evaluation.

The Veteran, in his June 2010 substantive appeal, indicated that he had been exposed to significant amounts of noise on his ship, while it was being retrofitted.

The Veteran received a comprehensive VA examination for hearing loss and tinnitus in March 2014.  At that time, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
45
45
LEFT
25
25
30
40
45

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The Veteran was diagnosed with sensorineural hearing loss in both ears, as well as reported tinnitus.  The Veteran reported noise exposure only in service, and denied post service vocational or recreational noise exposure.

After examining the Veteran and reviewing the evidence of record, the examiner indicated that, in his opinion, it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were related to service.  In support of that opinion, the examiner noted that a review of the claims file showed a normal whisper test and audiogram at enlistment, and a normal whisper test at separation.  Since no hearing loss was reported during service, it was found to be less likely that hearing loss is a result of service.  The examiner explained that the Veteran's report of delayed onset of tinnitus and hearing loss is not consistent with research and textbooks regarding noise induced hearing loss and tinnitus.  Research studies reportedly showed that hazardous noise exposure has an immediate effect on hearing and does not have a delayed onset, nor is it cumulative or progressive. 

Here, the Veteran has not alleged a continuity of symptomatology since service, and there is no other evidence of record indicating any diagnosis of, or complaints of, hearing loss or tinnitus in service, or until 47 years after the Veteran's separation from service.  Further, the medical evidence of record shows that hearing loss and tinnitus did not manifest until many years after service, and the only medical etiology opinion evidence of record, from the Veteran's recent VA examination, clearly indicates that these disabilities are not related to service.

The Board does not doubt that it is the Veteran's sincere belief that he has these disabilities secondary to service; however, as a lay person, he lacks the requisite medical knowledge to offer an etiological opinion as to complex medical causation issues such as the one in the instant case.

As such, the Board finds the preponderance of the evidence of record to be against these claims of service connection for hearing loss and tinnitus.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.



____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


